          Case 2:18-cv-00138-SM Document 68 Filed 10/09/20 Page 1 of 3


BECK LAW OFFICES
Larry Beck
Will Murphy
8884 North Government Way, Suite D
P.O. Box 1390
Hayden, ID 83835-1390
Telephone: (208) 772-4400
Facsimile: (208) 772-7243
larry@becklawidaho.com
Idaho State Bar No. 3751
Attorneys for Plaintiff

DANIEL SOUMAS AND VALERIE
SOUMAS, husband and wife,                           Case No.: 2:18-CV-00138-SM
     Plaintiffs,
     v.                                        COUNSELS’ COMBINED STATUS
                                               REPORT RE SETTLEMENT
KOOTENAI COUNTY, IDAHO, a                      PROGRESS AFTER MEDIATION
political subdivision of the State of Idaho;
and BEN WOLFINGER, Sheriff of
Kootenai County, Idaho, in both his official
and individual capacities.
                Defendants.


       COMES NOW the above-entitled Plaintiffs’ counsel, Larry Beck and Will Murphy, of

Beck Law Offices, Hayden, Idaho, and the above-entitled Defendants’ counsel, Bentley G.

Stromberg, of Clements, Brown & McNichols, P.A., Lewiston, Idaho, and hereby jointly file with

the Court COUNSELS’ COMBINED STATUS REPORT RE: SETTLEMENT PROGRESS

AFTER MEDIATION.

       As reported to the Court previously, mediation was scheduled in this matter for September

22, 2020, and said mediation did occur on that date. The parties negotiated at mediation for a full

day, and were successful in reaching agreement on the consideration to be paid by Defendants’

insurer to Plaintiffs, and additional non-monetary consideration to be made by Defendants to

Plaintiffs. The parties are in the process of working out some complicated language to be

included in the Release Agreement, and expect to have those issues resolved by the middle of

next week (October 14-15, 2020). Assuming that reasonable Release language can be agreed

PLAINTIFFS’ COMBINED STATUS REPORT RE SETTLEMENT PROGRESS AFTER MEDIATION                             1
          Case 2:18-cv-00138-SM Document 68 Filed 10/09/20 Page 2 of 3


upon by the parties by that time, the parties expect to promptly file with the Court a Stipulation

and Proposed Order for Dismissal of the pending lawsuit.

               DATED this 9th day of October, 2020.

               BECK LAW OFFICES

       BY:     ________/S/___________________
               Lawrence R. Beck
               Attorney for Plaintiffs


               CLEMENTS, BROWN & MCNICHOLS, P.A.

       BY:     ________/S/___________________
               Bentley G. Stromberg
               Attorney for Defendants




PLAINTIFFS’ COMBINED STATUS REPORT RE SETTLEMENT PROGRESS AFTER MEDIATION                            2
         Case 2:18-cv-00138-SM Document 68 Filed 10/09/20 Page 3 of 3


                             CERTIFICATE OF DELIVERY

              I HEREBY CERTIFY that on the 9TH day of October , 2020, I electronically filed
      the foregoing with the Clerk of the Court using the CM/ECF system which sent a Notice of
      Electronic Filing to the following person:

      Bentley G. Stromberg
      Clements, Brown & McNichols, P.A.
      321 13th Street
      Post Office Box 1510
      Lewiston, ID 83501
      Fax No.: (208) 746-0753
      bstromberg@clbrmc.com
      cmoore@clbrmc.com


      BECK LAW OFFICES

By:          /S/ Larry Beck
      Larry Beck
      Attorney for Plaintiffs
      Beck Law offices
      8884 N. Gov’t Way, STE D
      Hayden, ID 83835
      Tel: 208 772-4400
      Fax: 208772-7243
      larry@becklawidaho.com




PLAINTIFFS’ COMBINED STATUS REPORT RE SETTLEMENT PROGRESS AFTER MEDIATION                        3
